                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVILLE

  UNITED STATES OF AMERICA                          )
                                                    )                No. 2:20-CR-65
          v.                                        )                JUDGE GREER
                                                    )
  EMORY Q. JACKSON                                  )


                             MOTION TO SUBSTITUTE COUNSEL

         COMES NOW, the United States of America, by and through the Acting United States

 Attorney for the Eastern District of Tennessee, and files this Motion to Substitute Counsel in this

 case.   The United States requests that Assistant United States Attorney Meghan L. Gomez be

 substituted as counsel in this case and Assistant United States Kateri L. Dahl, who currently

 represents the United States in this case, be removed.

         Respectfully submitted, this the 29th day of July, 2021.

                                                        FRANCIS M. HAMILTON, III
                                                        Acting United States Attorney

                                              By:       s/ Meghan L. Gomez
                                                        MEGHAN L. GOMEZ
                                                        Assistant U.S. Attorney
                                                        BPR# FL 068858
                                                        220 West Depot Street, Ste. 423
                                                        Greeneville, TN 37743
                                                        (423) 639-6759
                                                        Meghan.Gomez@usdoj.gov




Case 2:20-cr-00065-JRG-CRW Document 92 Filed 07/29/21 Page 1 of 1 PageID #: 307
